Walker, J.
The defense set up in this action is utterly insufficient in law. The suit is by the assignees of a negotiable promissory note, against the maker, negotiated before maturity ; and the plaintiffs are not chargeable with notice of any rights or equities against the note.
The note was given for the rent of the homestead of C. 3£. Hillburn. Hillburn and wife had given a deed of trust over the property. The husband subsequently went into bankruptcy, and it would appear that the bankrupt court regarded the property as passing to the assignee, and ordered the same to be sold as assets. Maxwell, the maker of the note, purchased the property with a full knowledge of all the facts.
It is not for us to review the proceedings of the bankrupt court; but certainly all property exempt from forced sale under the laws of the different States is saved to the bankrupt under the proviso in Section 14 of the Bankrupt Act of March 2d, 1861. But it is unnecessary for us to follow the learned argument of counsel in this case. Admitting the law touching the bankrupt’s estate to be as claimed by the appellant, the appellees are still entitled to their judgment, and the judgment of the District Court is affirmed
Affirmed.